J-A29001-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    D.S.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                 v.                            :
                                               :
                                               :
    H.H.N.P.                                   :
                                               :
                       Appellant               :   No. 646 WDA 2021

                  Appeal from the Order Entered May 3, 2021
       In the Court of Common Pleas of Allegheny County Family Court at
                           No(s): FD13-006087-008


BEFORE:        BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                        FILED: JANUARY 25, 2022

        H.H.N.P. (Mother) appeals from the order entered on May 3, 2021, by

the Court of Common Pleas of Allegheny County that awarded D.S. (Father)

sole legal custody and primary physical custody of M.A.D. (Child), born in

January of 2013. Mother was awarded partial physical custody of Child in

accordance with a schedule delineated in the order.          The order also held

Mother in contempt of four prior orders of court.        After careful review, we

affirm the trial court’s custody order. However, we deny Father’s applications

to quash and to dismiss this appeal and also deny his request for counsel fees.

        Before considering the merits of Mother’s appeal, which she filed on June

4, 2021, we reviewed this Court’s docket and note that Father filed both an

application to quash and an application to dismiss this appeal. Specifically,
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29001-21



on June 10, 2021, Father filed an application to quash, and on June 21, 2021,

Mother responded.      This Court’s order, dated July 8, 2021, denied the

application to quash without prejudice, thus, allowing Father to file a new

application to quash after the appeal was assigned to a merits panel. Then,

on August 31, 2021, Father filed the application to dismiss, and Mother filed

an answer on September 10, 2021. The application to dismiss was deferred

to the merits panel.   Thereafter, Father renewed his application to quash

Mother’s appeal, which was granted by this Court in an order dated November

17, 2021. Following Mother’s application to reconsider the order granting the

quashal and Father’s response, this Court vacated its November 17, 2021

order and deferred the quashal issue to the time of disposition by the merits

panel. As a result, the case was relisted for argument on December 14, 2021.

      To begin, we deny Father’s applications to quash or to dismiss Mother’s

appeal.   We disagree with Father that Mother’s appeal was untimely and,

therefore, deny his application to quash. Mother filed her appeal within thirty

days of the trial court’s issuance of the May 3, 2021 final order that amended

the April 21, 2021 order. We also deny Father’s motion to dismiss. Although

Mother’s Rule 1925(b) statement is lengthy and her brief fails to comply with

our Rules of Appellate Procedure, our review is not impeded. See Jacobs v.

Jacobs, 884 A.2d 301, 305 (Pa. Super. 2005) (“This Court has held that the

rules of appellate procedure are ‘mandatory, not directing’ and it is within our

discretion to dismiss an appeal when the rules of appellate procedure are

violated. However, if the failure to comply with rules of appellate procedure

                                     -2-
J-A29001-21



does not impede review of the issues or prejudice the parties, we will address

the merits of the appeal.”) (citation and some quotation marks omitted).

Moreover, it is the consensus of this merits panel that emphasizing the trial

court’s reasoning underlying its determination may be more appropriate and

helpful to Mother in the months and years ahead. Additionally, we recognize

that in a prior appeal to this Court, Father’s motion to dismiss was granted.

See D.P.S. v. H.H.N.P., No. 1692 WDA 2016 (Pa. Super. filed Feb. 9, 2017)

(order granting motion to dismiss appeal but denying request for counsel

fees). We likewise deny Father’s request for counsel fees.

      We now turn to the issues raised in Mother’s appeal and proceed to

review the merits, which have been appropriately addressed by the trial court.

The relevant scope and standard of review in custody matters are as follows:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion. We must accept findings
      of the trial court that are supported by competent evidence of
      record, as our role does not include making independent factual
      determinations. In addition, with regard to issues of credibility
      and weight of the evidence, we must defer to the presiding trial
      judge who viewed and assessed the witnesses first-hand.
      However, we are not bound by the trial court’s deductions or
      inferences from its factual findings. Ultimately, the test is whether
      the trial court’s conclusions are unreasonable as shown by the
      evidence of record. We may reject the conclusions of the trial
      court only if they involve an error of law, or are unreasonable in
      light of the sustainable findings of the trial court.

V.B. v. J.E.B., 55 A.3d 1193, 1197 (Pa. Super. 2012) (citations omitted).

Furthermore, we note that:

            The discretion that a trial court employs in custody
            matters should be accorded the utmost respect, given


                                      -3-
J-A29001-21


           the special nature of the proceeding and the lasting
           impact the result will have on the lives of the parties
           concerned. Indeed, the knowledge gained by a trial
           court in observing witnesses in a custody proceeding
           cannot adequately be imparted to an appellate court
           by a printed record.

     Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006)
     (quoting Jackson v. Beck, 858 A.2d 1250, 1254 (Pa. Super.
     2004)).

A.H. v. C.M., 58 A.3d 823, 825 (Pa. Super. 2012). Moreover, “[w]hen a trial

court orders a form of custody, the best interest of the child is paramount.”

S.W.D. v. S.A.R., 96 A.3d 396, 400 (Pa. Super. 2014) (citation omitted).

     Mother raises the following issues for our review:

     FIRST: Whether the four contempt adjudications were sufficiently
     proven, and whether the individual or collective result of those
     contempts could justify the [c]ourt’s intention to “craft an order
     that makes it a little less opportune for instability and lack of
     continuity to occur.”

     SECOND: Whether the Burger King – Meadows Casino incident
     where Mother’s children were left in the care of an older sibling
     was sufficiently proven to be given custody-factor weight and
     whether the result of that incident was sufficient to justify the
     [c]ourt’s intention to “craft an order that makes it a little less
     opportune for instability and lack of continuity to occur.”

     THIRD:       Whether alleged instability in Mother’s home
     environment, whether alleged instability in Mother’s psychology,
     whether Mother’s alleged parental alienation syndrome, whether
     Mother’s alleged “economic dishonesty[,”] and whether Mother’s
     alleged moral turpitude were sufficiently proven to be given
     custody-factor weight and whether the result of that incident was
     sufficient to justify the [c]ourt’s intent to “craft an order that
     makes it a little less opportune for instability and lack of continuity
     to occur.”




                                      -4-
J-A29001-21


      FOURTH: Whether it was improper for the [c]ourt to delegate to
      Father the ability to modify/punish for contempt, without a judicial
      hearing.

Mother’s brief at 9-10 (footnotes omitted; capitalization in original).

      In its opinion filed following the custody hearing, the trial court provided

a factual and procedural history of the case. See Trial Court Opinion (TCO),

7/7/2021, at 1-2. The opinion also referenced the court’s reading into the

record its analysis of the custody factors set forth in 23 Pa.C.S. § 5328. Id.

at 2. This reading took place at a hearing on April 21, 2021, which was held

remotely due to the pandemic.         The court also noted that Mother was

“removed from the remote hearing due to her failure to follow my

admonishments and those of her lawyer to keep silent[.]” Id. at 2 n.3. The

opinion also discussed the facts it relied on and its reasons for awarding Father

sole legal custody and primary physical custody. Id. at 7-11.

      Essentially, Mother’s arguments are requesting that this Court re-find

facts and re-weigh the evidence presented. However, our standard of review

does not permit us to function in this manner. Rather, our standard of review

requires that we “accept findings of the trial court that are supported by

competent evidence of record, as our role does not include making

independent factual determinations.” C.R.F., III v. S.E.F., 45 A.3d 441, 443

(Pa. Super. 2012). Moreover, we “may reject the conclusions of the trial court

only if they involve an error of law, or are unreasonable in light of the

sustainable findings of the trial court.”   E.D. v. M.P., 33 A.3d 73, 76 (Pa.


                                      -5-
J-A29001-21


Super. 2011). We do not conclude that that is the situation here. The trial

court’s findings are based on competent evidence contained in the record and

its conclusions are not unreasonable.

      We have reviewed the certified record, the parties’ briefs, the applicable

law, and the thorough, well-reasoned opinion authored by the Honorable

Cathleen Bubash of the Court of Common Pleas of Allegheny County, dated

July 7, 2021. We conclude that Judge Bubash’s opinion properly disposes of

the issues presented by Mother in this appeal. Accordingly, we adopt the trial

court’s opinion as our own and affirm the custody order on that basis.

      Order affirmed.     Application to quash denied.   Application to dismiss

denied. Request for counsel fees denied.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/2022




                                      -6-
                                                          Circu1a\��!?1Wt2022 09:10 AM




  IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                          FAMILY DIVISION



D.S ..                           Opinion

                 Plaintiff.

         . V.
                                 Sup. Ct. No: 646 WDA 2021
H.P.                             FD 13-006087
                 Defendant.




                                  BY:

                                 Honorable Cathleen Bubash
                                 440 Ross Street
                                 Suite 5036
                                 Pittsburgh. PA 15219


                                 COPIES TO:

                                 Counsel for Plaintiff:

                                 John M. Schaffranek. Esq.
                                 Lisa Marie Veri & Associates
                                 Manor Building, Penthouse Suite
                                 564 Forbes Ave
                                 Pittsburgh, PA 15219



                                 Counsel for Defendant:

                                 Joseph Chester, Esq.
                                 Caplan & Chester
                                 1309 Law & Finance Building
                                 429 Fourth Ave.
                                 Pittsburgh, PA 15219



                                  23
      IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY. PENNSYLVANIA
                              FAMILY DIVISION

                                Plaintiff.
              v.
                                                             Sup. Cl. No. 646 WOA 2021
     H.P.
                                                             No.: FD-13-006087
                                Defendant.


                                                    OPINION
    Judge Cathleen Bubash                                                               July 7. 2021



            H.P. (hereinafter "Mother") appeals from my Moy 3. 2021, Custody Order
    entered after trial on D.S.'s (hereinafter "Father") petition for modification and
four contempt petitions. I found Mother in contempt and imposed sanctions. On
the custody modification, I reduced Mother's custody lime. not as punishment for
her contempt. but because I found. based on the evidence presented, that
reduction to be in the child's best interest. My Order should be affirmed.

                                                 Pockground

            The parties have a daughter. M.A.D .. d.o.b. l /5/2013, (hereinafter "Child") 1•
Mother and Father have been involved in litigation since subject Child was born.
They have been operating under a Custody Order entered after trial in 2016.2 My
Order of October 4, 2016, Order gave Father primary physical custody and
Mother three weekends per month, and a weeknight visit. The parties shared


1
 Mother has three older children who are not a part of this case, at least one of whom suffers from autism.
1
 A more detailed account of the early volatile hblory or the parties ls set fO custody on o week on /week off basis in the summer. Since 2016, numerous
 motions and pleadings have been filed, including the tour instant contempt
 petitions. Ultimately, Father filed for modification of the 2016 Order, seeking a
 reduction in Mother's custody time.

         At trial in Morch of 2021, I heard from Mother, Father, Child, ond Paternal
 Grandfather. with whom Father and Child live. A North Strabane police officer
 also testified regarding a July 7. 2019. incident where Mother left her children
unattended in a Burger King. Throughout the proceedings. Mother's testimony
was often contradictory, and, in some cases, I deemed it to be fabricated. The
other witnesses. including Child, testified credibly

     On April 21. 2021, I read my factor analysis into the record.3 I entered my
Custody Order on May 3, 2021, giving Father sole legal custody, reducing
Mother's overnight custody to every other weekend year-round. and eliminating
Mother's mid-week visits. The some Order set forth my contempt findings and
sanctions.       Molher filed her Notice of Appeal and Statement of Matters
Complained of on June 2, 2021. Mother's rather rambling 1925(b) Statement is
ten pages long and will not be fuUy set forth here.

                                               Discussion

        Because of the high level of acrimony in this case ond the resullont
numerous docket entries. !his Court is very fammor with both parents.                           The high
level of conflict which was present between the parties five years ago has not
abated, and I found, os will be discussed below. tho! this conflict is almost solely
perpetrated by Mother. I also found. os will be discussed in more detail that.
although Child appears to be doing well, numerous concerns exist regarding




'Mother had to be removed rrom the remote hearing due to her failure to follow my admonishments and those of
her lawyer to keep silent

                                                     2

                                                              25
Mother's parenting, and the positions in which she puts Child which I determined
could best be remedied through a reduction in Mother's custody

       In Mother's 192S(b) Statement, she makes several arguments regarding my
Order and reasoning which ore simply unsupporled by the record. She claims I
made a finding of parental alienation. which I did not. though r found that Mother
spoke to Child disparagingly of Father.        She likewise claims I made a specific
finding of Mother's mental illness - again. I did not. although I did speculate that
Mother needs therapy to help her modify her behaviors.

       Most notably, Mother erroneously conflates my custody and contempt
findings. She repeatedly asserts in her I 92S(b) Statement that I reduced her
custody time as "punishment" for her contempt. To the contrary. I reduced
Mother's custody lime because my analysis of the custody factors. when applied
to the facts of this case. led to the conclusion that reducing Mother's custody
time was in Child's best interest for several reasons.

                             Mother's Lack of Credibility

       Before beginning to address Mother's arguments on appeal, I first note that
I did not find a great deal of Mother's testimony to be credible. As one example:
Mother is a nail technician by trade but testified she is currently unemployed. She
further testified that she took Child to a nail salon solely to get Child's nails painted
and not lo work (TR. P. 122-123). Child. however, testified they went more to the
salon than once. they were there for hours. and that Mother worked and was
paid for doing manicures and pedicures while Child folded towels for which she
was paid a dollar (TR p. 176-178). J did not find it overly objectionable that Mother
took Child lo work with her. but her lies about it put her credibifity in question.




                                           3

                                                       26
       In another more serious example, Mother left her children in a Burger King
 while she went to a casino on July 7, 2019.4 The police were called by the
 restaurant staff after the children had been there for hours and the shop was
 closing/ Although there was documentary evidence by the North Strabane
 poke officer that Mother hod been gambling in o casino during lhe lime in
 question (TR. P. 29-36). she claimed to only hove left the children for 15 minutes to
 go to on ATM to get money for o hotel room due to a utinty issue in her home. She
 further argued that the manager of the Burger King was lying to bolster Father's
 case. This level of neglect was very troubling lo me but so too was the lying about
 it.

          There were numerous times at trial where I found Mother not to be credible.
 When confronted with the inconsistency of her testimony. Mother would simply
 find someone lo blame besides herself. Mother's lock of credibility made it even
 her simplest testimony suspect.

                                                   Contempt

       Much as Mother did in her previous appeal. she argues that I reduced her
custody time to "punish" her for post behavior - in this instance for her contempt
of previous Orders. Mother is simply incorrect. The instant Custody Order is not
"punishment" of Mother. To the contrary, it was the testimony regarding Mother's
current behavior as ii relates to Child's best interests that shaped my Order. as ii
was in 2016.

  Mother first argues that it was error for me to schedule "o combined custody
modification hearing with o contempt hearing" as it "accorded the Court the
opportunity       to   punish Mother for contempt with deprivation of custody lime,

• Mother argues in her 1925(b) Statement that this does not constitute neglect because the oldest child is old
enough to be in chargo. That ciilld, however, suffers from mental disability, and, according to Che report from Che
Burger King employees and the police officer. was in dlscress while thcre, not looklng after his S·year-old sibling
(TR. P. 35, US)
'The caller from Burger King indicated that Mother had done this before (TR. P. 114)

                                                         4



                                                                21
 which is manifestly improper and not in the best interest of the Child." Mother
 continues. ''ordinarily, custody contempt matters in Allegheny County ore
 managed by Special Moster Hearing Officers lo ovoid this conflict."          These
statements ore not only without merit. they ore erroneous and I find it rather
shocking that on experienced attorney drafted them.

    Custody contempt matters ore often handled by Masters in Allegheny County,
not to prevent judges from experiencing what Mother asserts is an "unavoidable"
conflict. but for calendar control purposes. When. as here, a modification and a
motion for contempt in custody are pending simultaneously. they ore heard
together. To do otherwise would be a waste of court resources. The implication
that a silting judge cannot hear two issues at one time without being
fundamentally unfair is ludicrous. There are 67 counties in Pennsylvania, are those
without master's trampling on parental rights as a matter of course?            The
argument is specious.

      Mother then argues that "the Court cannot demonstrate how deprivation
of custody time would cure the issues of alleged contempt and that the
olegotions of contempt were not "sufficiently serious or severe to justify
deprivation of custody time." Both of these sentences are true but have as much
to do with this case as the sentence, "The sky is blue." I did not deprive Mother of
custody time as a remedy for her contempt.

   Mother was found in contempt for not paying Father money she was court
ordered to pay, for colling the police to assist with custody exchanges though
ordered not to do so, for withholding Child during Father's Thanksgiving custody
time, and for repeatedly violating the Court Ordered exchange location. For
these violations. I imposed sanctions at Paragraphs 8-11 of my Order, all of which
were monetary and none of which include deprivation of custody.




                                         5


                                              28
      Accordingly, Mother's repeated assertions that I erred by reducing her custody
 time as punishment for contempt ore belied by the very Order she appeals and
 should be dismissed as without merit.

     Mother argues that my contempt findings were not supported by the
 evidence. Again, this is unfounded. With regard to the July 23, 2019. Order
 requiring Mother to reimburse Father for the $200.00 he hod to wire her so she and
 Child could return from a Florida vocoflon.e Mother introduced a receipt for
 payment purportedly signed by Father. Father denied ii was his signature and I
 believed Father, finding Mother's account lo be o fabrication as she never raised
 this purported receipt as a defense when she had previous opportunity to do so.
 (TR. P 73-75)

    I also found Mother in contempt for continuing to call the police for custody
 exchanges, otter she wos ordered lo cease doing so on April 10, 2020. Father
testified that on May 29, 2020, Mother arrived at Father's home to toke Child on a
day which was not her custody day. When Father refused, Mother called the
police despite the Order. (TR. P. 16-17). Mother did not deny this.

    A third contempt finding arose from Mother withholding the Child from Father
on his Thanksgiving custody time in 2020. The 2016 Order provided Mother with
custody every Thanksgiving Day. Twice in the past, Father agreed to let Mother
keep Child for the entire weekend, but he did not agree to do so when Mother
asked him lo in 2020. Mother kept her anyway and left on a vocation. (TR. P. 146-
148). I did not credit Mother's assertion that she was confused and found, instead
that she knowingly violated the Order.




• Mother did not give father the requislte notice for this vacation and then presented a motion to another judge to
get permission to go. Father argued that he did not believe Mother had the money to go. She was give,i
permission, took Child to Florida, and then did not have the money to return. Father wired her $200.00 for gas
and tolls to get home. (TR. P. 22-28)

                                                        6



                                                                   29
   Lastly, due to the hostility between the parties - primarily Mother's angry
outbursts al Father, the 2016 Order provided for exchanges at a police station.
Mother repeatedly requested Father come lo an exchange elsewhere. Often.
when he did so. she would still not have Child ready, or would be at another
location, or would otherwise thwart Father coming into custody There was no
credible explanation for this behavior. and I therefore found Mother in contempt
of this provision.

   Additionally, I provided in Paragraph 3c that. going forward. if Mother did not
have Child ready for exchanges into Father's custody, she would forfeit some of
her upcoming custody.         Mother complains that I accorded Father "the
opportunity lo summarily punish Mother with removal of custody lime if she
prospectively violates custody exchange provisions." As Mother has regularly
engaged in sending Father on wild goose chases lo retrieve Child which results
not just in annoyance for Father but is detrimental to Child. I justifiably fashioned
this consequence to deter further contempt which I am imposing, not Father.

   Accordingly, my findings of contempt were supported by the evidence
adduced at trial and the sanctions imposed were appropriate.               Mother's
complaints in this regard should be dismissed

                                       Custody

      With regard to the reduction in her custody time, Mother claims that I
reduced her custody time, not just due lo her contempt. but that I did so due to
"speculations" regarding Mother's "economic dishonesty which are entirely
unsupported by the record. which ore evidence of judicial hostifity, and which
are simply not remedied by shortening parenting time."

   I do suspect a certain amount of economic dishonesty in light of Mother's
claims that she is unemployed despite evidence that she is working. Bui this is not
what led me to reduce Mother's custody time.          I reduced her custody lime

                                         7


                                                 30
because my analysis of the custody factors so strongly favored Father and
because Mother neglects Child in a number of ways - including not providing her
with sufficient food (TR. P. 47). not attending lo Child's hygiene (TR. P. 65, 73). not
providing her with a feeling of being cared for. leaving Child and her siblings
unattended in hotel pools and other locations while she gambles, not assisting
with school or homework (TR. P. 8), living in a home which even Child finds is too
unkempt, and for causing continued drama and hostility so as to disrupt the
feelings of security Child needs.

   After hearing the evidence. I determined that the level of strife caused by
Mother is negatively impacting Child as she becomes more aware of it. Based
on the testimony and evidence before me and the demeanor of the parties
during trial, I found Mother to be responsible for the parties' volatile interactions.
In my Opinion at 1692 WDA 2016, I wrote:

         "At trial, despite being admonished by me and her attorney. Mother coutd
     not contain her outbursts and overly dramatic reactions to testimony with
     which she disagreed. Father credibly testified that Mother purposely and
     spitefully made exchanges difficult, changing locations and limes. sometimes
     for hours, despite knowing Father was already in the car."

      I do not find Iha! much has changed in that regard. That sort of hostility.
and volatile behavior affects children in a negative way. Child testified that
Mother starts the fights. (TR. p. 170). Mother is mean (TR. p 171-173). and that she
finds Mother's behavior embarrassing (TR. p. 187).

      Both Father and Child testified that Mother does not help Child with
homework or make sure she is ready for school; Father does. On the Wednesday
nights when Mother had Child for her mid-week visitation. she oflen did not feed
Child dinner, she caused the exchanges to be late and chaotic. and did not
make sure Child's homework was done. All of this resulted in a later bedtime at
Father's house since, after gelling home late. he hod lo feed Child, bathe her.
and make sure her homework was completed. Child was then tired when sent to

                                          8

                                                31
 school on Thursday. ITR. p. 9-13). Accordingly, I did not find it to be in Child's best
 interest to continue the Wednesday visitation with Mother.

       As lo the reduction in the remainder of Mother's custody time, I was
 particularly troubl�d by Mother's habitual neglect In addition lo the incident at
 Burger King, Child testified that, when on vacation, Mother stayed in the hotel
while Child and her siblings were on their own at the pool (TR. o. 173-175), that
they stayed alone in casino hotel rooms while Mother gambled /TR. p. 175-176).
During Mother's summer custody week in July of 2019 when the Burger King
incident occurred, credible evidence was presented that Mother was in a casino
gambling four days out of that week (TR. p. 40-41).

       Child also testified that her Mother's home was dirty, that the dogs urinated
and defecated throughout the house and that if smelled bad (TR. p. 180-182),
and that she would not want her friends to come over because ii is too dirty. (TR.
p. 183).   Father testified that Child returned from Mothers unkempt and not
bathed. Child testified that she doesn't shower at Mother's house because the
shower is too dirty and she doesn't brush her teeth because her toothbrush is dirty.
(TR. p 193).

      Father testified that Paternal Grandfather cooks great meals for the family.
Child testified her Mother does not cook and that they eat McDonald's food at
her Mother's house {TR. p. 194-1951.

      When asked what would make things better al her Mother's, Child
responded "JI she was nicer, and the house was cleaner and she would give me
more food that's good." ITR. p, 198). When asked if she fell safe in each parent's
home, Child answered in the affirmative. But she said, although she felt safe, she
did not feel "taken care of" at her Mother's. (TR. p. 2001.

      I did not find that Child was adequately taken care of al her Mother's
either. While I would not remove Mother from Child's life entirely, as the two love

                                          9

                                                32
each other and Child has a relationship with her siblings that should not be
ignored. I found it was in her best interest lo have more lime ot her Father's house
where she can teel both safe and taken care of by a parent.

                                   Custody Factors

       I am required to review the statutory factors enumerated at 23 Pa. C.S.A.
5328 and apply them to the facts of the case. Of those factors, many of which
go lo the need for stability in a child's life. I found a number favored Father. The
need for stability and continuity is only one factor among those ot 23 Pa.C.S.A. §
5328(0) that a court must consider when making a custody ruling. Moreover, the
amount of weight that a courl places on any one factor is almost entirely
discretionary. M.J.M. v. M.L.G., 63 A.3d 33 J. 339 {Pa.Super. 2013). "It is within the
trial court's purview os the finder of foci to determine which factors are most
salient and critical in each particular case". O.G. v A.B., 234 A.3d 766, (Pa.Super.)
)2020). In this case. I found stability to be extremely important.

     On the other hand. Father has demonstrated that he is willing to do
whatever he con lo keep peace, even when Mother's behavior hos been
outrageous. I found that the stability of Father's life and his care for Child makes
his the home where Child can feel safe and cared for

      Mother argues Iha! I did not consider the negative effect of limiting Child's
lime with her sibfings. I did consider that; I know that Child is close with her siblings.
and I am aware that Child will not spend as much time with them under the
current Order. As they have a close bond, I do not expect that bond to break.

       This was not an Order I entered without consideration of all the factors and
factor 6 concerning siblings was considered. I simply gave more weight to factors
1.2.3.4, and 13, all of which more of an effect on the stability needed in Child's
life. And while Child did not verbalize a specific preference as is contemplated



                                           10

                                                  33
 by factor 7, other than that she preferred Father's house for all holidays, Child's
 testimony demonstrated a preference for Father's custodial time.

                       Statements Regarding Mental Health

      Mother claims that I "engaged in shocking speculation concerning
 Mother's medical and psychological status." On April 21, I stated. "Mom has
 been doing !he some thing over and over again expecting a different result,
 expecting some result that she fantasizes about. but she is not gelling ii and she
 doesn't seem lo understand why." (TR. 4/21 p. JO). I suggested. as I and other
 hove in the post. that Mother seek therapy.

      After Mother was removed from the remote hearing for outbursts. I did
 speculate that Mother may have a cognitive or psychological condition which is
preventing her from changing her behavior for the better but stated that I do not
know what the basis of that is. {TR. 4/21 p. 18). Mother has been instructed
numerous times since 2013 to seek individual covnse�ng to gain coping skills and
improve her interactions with Father. I offered my opinions on the matter in on
attempt to help Mother by encouraging her to get help. Even if this could be
interpreted as on overreach. it was not a deciding factor in my custody
determination. It is Mother's behavior. and how it affects her child, that
influenced my determination, along with my weighing of the custody factors.

                                  Evidentiary Support

      Lastly, Mother argues that my Nndings and determination of the facts ore
not supported by the record. lri fact. the evidence I relied on to make my
decision was the behavior of the parties and. to a great extent. Mother's own
testimony. The testimony and evidence demonstrated that Mother left Child
uncared for while she gambled or engaged in other activities, even when she
was on vacation away from home with her children. That in itself supports my
determination to reduce Mother's custody lime.

                                       11

                                             34
       There was additional testimony which supported a change in custody.
Child testified she does not get enough lo eat at Mother's house and that ii is too
dirty there for her to lake a shower or brush her teeth. Father testified that Mother
continues to shout and scream al him over perceived srights. Child testified that
Mother tells her that her Father is "a bad dad," (TR. o, 171 ).

       Moreover. Mother does not seem to recognize her own bad behavior.
asserting that it is not she who is acting inappropriately by leaving her children
unattended or promising gifts if Child wiD ignore Father. Instead she claims Father
brainwashes Child, or others hope lo harm her.

                                      Conclusion

       In reaching my decision. I found a majority of the statutory custody factors
heavily favored Father. I found that Child needs the stability and safety which
Father offers. while still maintaining a relationship with the Mother she loves.
Because I found the evidence demonstrated that, despite loving Child, Mother
could not adequately parent her, I found Father's household provided the best
environment for Child and that a reduction in Mother's custody time was
warranted. My decision was based on the testimony of the parties, the evidence
presented and my evaluation of the parties' credibility.

      Because my May 3, 2021, Order is based on on appropriate and thorough
consideration of the statutorily mandated factors, is supported the evidence of
record, and is lirmly In Child's best interests, it should be affirmed.

                                                                          BY THE COURT:




                                          tz

                                                      35